DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 October 2021.
Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 3 – 23 are currently pending and considered below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8 – 9, 13, and 18 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Hereinafter Sharma A) (US 9234331) in view of Sharma et al. (Hereinafter Sharma B) (US 2015/0259882).

As per Claims 3, 13 and 23, Sharma A teaches a method for adjusting steering angle in an auto articulation operation of a work vehicle, comprising: 
receiving a signal indicative of a percentage of a travel of a steering joystick (See at least column 4 line 7 – 39; via An operator of the machine 20 may manually control steering and articulation via an operator interface. As shown in FIG. 3, the operator may manipulate a joystick 58 and/or other type of operator control in order to input a desired steering angle β and a desired articulation angle ω (or a desired rate of change of the articulation angle α). For example, the operator may tilt the joystick 58 in a right direction 60 or a left direction 62 relative to a neutral axis 64 in order to steer the machine 20 right or left, respectively. A position of the joystick 58 relative to the neutral axis 64 may represent the desired steering angle β, or an angular amount by which the operator wishes to steer the machine 20 in order to control front wheel steering and the actual steering angle θ. For example, a positive β may be associated with the joystick 58 tilted in the right direction 60, a negative β may be associated with the joystick 58 tilted in the left direction 62, and 0° may be associated with the joystick 58 in 
calculating a steering desired angle change partially based on the percentage of travel of the steering joystick (See at least column 4 line 7 – 39 and column 5 line 61 – column 6 line 5; via the articulation control system 70 may provide automatic articulation control of the machine 20. For example, the operator may select (e.g., via the operator interface) to operate the machine 20 in an auto-articulation mode. In auto-articulation mode, the control system 70 may automatically control the actual articulation angle α of the machine 20 to follow the actual steering angle θ. More specifically, based on the actual steering angle θ detected by the actual steering sensor 78, the controller 72 may calculate a target articulation angle depending on parameters and formulae programmed into a memory associated with the controller 72); 
Sharma A does not explicitly teach elements of:

calculating a difference between a steering angle detected by a steering angle sensor and the steering desired angle to obtain an auto articulation steering error; and
adjusting the steering angle by a steering actuator based on the auto articulation steering error.
Sharma B teaches element of:
adding the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle (See at least paragraph 46 – 47; via Returning to block 304, if the groundspeed of the articulated machine 10 is greater than the threshold speed the `no` branch may be taken from block 304 and execution may continue at block 314. At block 314, an actual articulation angle and a desired articulation angle may be compared. A value of actual articulation angle may be determined directly or indirectly from data received via articulation sensors 108. Desired articulation angle may be calculated based on inputs from steering controls 106 and/or steering angle sensors 104, that is, by evaluating a current steering angle to determine the desired articulation angle. In some embodiments, the current steering angle to desired articulation angle may be a function of a nonlinear transfer function or some other mapping algorithm, as described in more detail below. Any of several conditions may contribute to an actual articulation angle not being equal to a desired articulation angle. In one case, an operator may engage the automatic articulation control function, e.g. at block 302, when the current steering angle dictates a desired articulation angle that is simply not equal to the current articulation angle. For example, the articulated machine may be in alignment with zero articulation angle and the steering wheels oriented in a 35 degree left turn. In another 
calculating a difference between a steering angle detected by a steering angle sensor and the steering desired angle to obtain an auto articulation steering error (See at least paragraph 51, 56 – 58; via if, at block 322, the articulated machine 10 has some nonzero angle of articulation, were the automatic articulation control function simply disabled, the articulated machine 10 may be fixed at some angle of articulation that is counterproductive to future steering angle settings. For example, if an articulated machine 10 is in a left-hand turn with a steering angle of +20 degrees and a corresponding articulation angle of +20 degrees at which time the ground speed increases above a groundspeed limit, simply disabling the automatic articulation control function would cause the articulation angle to remain at a +20 degree angle of articulation even though a steering angle may change to the right through zero or beyond. This would create an awkward situation where the machine is articulated to the left and the steering is articulated to the right, causing the articulated machine 10 to "crab" along the work surface. To avoid this situation, execution may continue at block 324. At block 324, the automatic articulation control function may be configured to operate in a return-to-zero mode so that it responds only to steering commands that would cause the articulation angle to return to zero. That is, any detected steering 
adjusting the steering angle by a steering actuator based on the auto articulation steering error (See at least paragraph 56 – 58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include adding the steering desired angle change to a steering last desired angle which was a previous steering desired angle to obtain a steering desired angle; calculating a difference between a steering angle detected by a steering angle sensor and the steering desired angle to obtain an auto articulation steering error; and adjusting the steering angle by a steering actuator based on the auto articulation steering error as taught by Sharma B in the system of Sharma A, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, The combination of Sharma A and Sharma B teaches element of:
wherein the steering desired angle is the steering angle such that a value of the auto articulation steering error is zero to remain the steering angle when auto articulation is not 

As per claim 9, The combination of Sharma A and Sharma B teaches element of:
 providing a lookup table, a value of which corresponding to the percentage of a travel of the steering joystick (Sharma A; See at least column 4 line 7 – 39) .  

As per claim 18, The combination of Sharma A and Sharma B teaches element of:
wherein the auto articulation operation includes a first mode and a second mode, and the auto articulation steering ratio includes an auto articulation first mode steering ratio corresponding to the first mode and an auto articulation second mode steering ratio corresponding to the second mode (Sharma B, paragraph 33 – 35).  

As per claim 19, The combination of Sharma A and Sharma B teaches element of:
 determining allowing the articulation angle to change when an absolute value of a steering desired angle which is a sum of the steering desired angle change and a previous steering desired angle is smaller than a maximum steering angle of the work vehicle (Sharma B; see at least paragraph 61 – 62).  

As per claim 20, The combination of Sharma A and Sharma B teaches element of:
determining allowing the articulation angle to change when the absolute value of the steering desired angle which is a sum of the steering desired angle change and a previous 

As per claim 21, The combination of Sharma A and Sharma B teaches element of:
 wherein the steering angle deadband is less than a predefined degrees (Sharma A; see at least column 2 line 1 – 8).  

As per claim 22, The combination of Sharma A and Sharma B teaches element of:
determining allowing the articulation angle to change when the percentage of travel of the joystick is more than a pre-set threshold (See at least paragraph 6).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma A and Sharma B and in view of Kyrtsos et al. (Hereinafter Kyrtsos).

As per claims 4 and 14, The combination of Sharma A and Sharma B teaches element of all the claimed invention but does not explicitly teach element of:
wherein calculating the steering desired angle change is at least based on an angular velocity which is a portion of a pre-set full angular velocity, and the angular velocity is at least partially determined by the percentage of the travel of the steering joystick.  
	Kyrtsos teaches element of:
wherein calculating the steering desired angle change is at least based on an angular velocity which is a portion of a pre-set full angular velocity, and the angular velocity is at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein calculating the steering desired angle change is at least based on an angular velocity which is a portion of a pre-set full angular velocity, and the angular velocity is at least partially determined by the percentage of the travel of the steering joystick as taught by Kyrtsos in the system of the combination of Sharma A and Sharma B, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 5 – 7, 10 – 12 and 15 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ge (US 2018/0118256) disclsoes autonomous steering system for an articulated truck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662